Title: To George Washington from Lamar, Hill, Bisset, & Company, 4 November 1786
From: Lamar, Hill, Bisset, & Company
To: Washington, George

 

Sir
Madeira 4 Novr 1786

We have been favoured with your’s of the 3d of last August, and have to return you our best thanks for your polite attention to our sundry letters. Mr Hill acknowledges to us the receipt of your bill upon Wakelin Welch Esqre for £43.12.4 stg.
We observe with infinite concern what you have mentioned in regard to the high cost of your pipe of wine, and as to an old correspondent, are desirous of giving you every satisfaction in this respect in our power.
You will permit us therefore to remark Sir, that the shipping prices of the different denominations of wine are annually fixed upon at a meeting of the Consul and factory, at a season of the year, namely the last day of December, when the new wines are already clear, and a competent judgement can be formed of their quality and quantity; upon which two circumstances the shipping prices are principally dependent.
To these prices every member of the British factory subscribes, and from these they cannot deviate without a manifest breach of promise. It has been moreover the long established custom of all the houses here to charge twenty shillings sterling per annum for every year’s additional age a pipe of wine acquires in our lodges—a charge infinitely inadequate to the expence incurred by leakage and frequent racking of the wine.
During the years 1782, 3, & 4 the shipping price of particular wine was £31 stlg per pipe of 110 gallons, which is the Common gauge of a Madeira pipe. In December, 84, the vintage having proved extremely short, and the quality of the wines not very generally good, it was deemed necessary by the Factory to raise the price of our first quality from the above price to £34 stlg: at which it still continues. The pipe we had the pleasure of shipping you last December, was of the age of 3 years, and of the large or Barbadoes gauge, that is instead of holding 110 gallons, contained 120; the difference of which measure is always calculated at 10 per cent—These charges, together with the insurance thereon, and the additional cost of the case, were all specifically mentioned in the letter we had on that occasion the honour of addressing to you, and to which ⟨we⟩ take the liberty of referring you. The difference between the shipping price in

the year 83, and 85, is too obvious to be insisted on—We shall be sincerely happy Sir if this statement of the case will clear us from having acted with impropriety in the above respect, in the opinion of a person whose correspondence we have every reason to esteem—We have the honour to be Sir—your obt servants

Lamar Hill Bisset & Co.

